Exhibit 10.1

AMENDED AND RESTATED PURCHASE AGREEMENT

This AMENDED AND RESTATED PURCHASE AGREEMENT, dated as of December 9, 2015 (this
“Agreement”), by and between TERRAFORM POWER, LLC, a Delaware limited liability
company (“Purchaser”), and SUNEDISON, INC., a Delaware corporation (“Seller”).

WITNESSETH:

WHEREAS, on July 20, 2015 Seller entered into an Agreement and Plan of Merger
(the “Merger Agreement”) with SEV Merger Sub Inc., a Delaware corporation and
indirect wholly owned subsidiary of Seller (“Merger Sub”), and Vivint Solar,
Inc., a Delaware corporation (the “Company”), pursuant to which, among other
things, Merger Sub will merge with and into the Company with the Company
surviving the merger as a wholly owned subsidiary of Seller (the “Merger”);

WHEREAS, on July 20, 2015 Seller and Purchaser entered into a Purchase Agreement
(the “Original PSA”) pursuant to which the Seller agreed to cause the Company to
sell and assign to Purchaser, and Purchaser agreed to purchase and assume from
the Company, all of the equity interests in the subsidiaries of the Company set
forth on Exhibit A hereto (each, a “Purchased Subsidiary” and, collectively, the
“Purchased Subsidiaries”), subject to certain agreed terms and conditions; and

WHEREAS, Purchaser and Seller desire to amend and restate the Original PSA in
its entirety.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the parties
agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.01 Purchase and Sale of the Interests. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, Seller shall cause
the Company or its subsidiary(ies), as applicable, to sell, assign, transfer,
convey and deliver to Purchaser, and Purchaser shall purchase, acquire and
accept from the Company or its subsidiary(ies), as applicable, all of the equity
interests of the Purchased Subsidiaries (the “Purchased Interests”), provided,
that, as a condition to Purchaser purchasing Vivint Solar Fund XVIII Manager,
LLC and any other Purchased Interest associated with the “Fund XVIII – BAML 2”
tax equity fund with BAL Investments & Advisory, Inc., such tax equity fund
shall either (x) have been bifurcated so that, as of the Closing Date, Vivint
Solar Fund XVIII Manager indirectly owns an interest in all of the installed
residential PV systems with respect to such fund, and another entity not being
purchased by Purchaser on the Closing Date will have been established to finance
the remainder of the BAL Investments & Advisory, Inc.’s commitments not invested
as of the Closing Date or (y) any outstanding commitments to contribute capital
by Vivint Solar Fund XVIII Manager, LLC or its affiliates with respect to the
“Fund XVIII – BAML 2” shall have been terminated.

Section 1.02 Purchase Price. The aggregate purchase price for the Purchased
Interests (as adjusted as set forth herein, the “Purchase Price”) shall be an
amount equal to the product of (i) the lesser of (x) the actual installed
capacity (in DC megawatts (“MW”)) of residential solar systems owned, directly
or indirectly, by the Purchased Subsidiaries on the Closing Date, and (y) 523
MW, multiplied by (ii) one million seven hundred thousand dollars ($1,700,000).
For avoidance of doubt, the Purchase Price shall not be reduced for any
Purchased Subsidiaries that are deemed not to be sold, conveyed, transferred,
assigned or delivered pursuant to Section 1.05.

Section 1.03 Purchase Price Adjustment. At its option, Purchaser may choose to
assume (or have a subsidiary of Purchaser assume) the obligations under that
certain Loan Agreement, dated as of September 12, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified, the “Aggregation
Facility”) among Vivint Solar Financing I, LLC, a Delaware limited liability
company, Vivint Solar Holdings, Inc., a Delaware corporation, the other
guarantors and lenders party thereto from time to time, and Bank of America,
N.A., as administrative agent and collateral agent or any additional or other
indebtedness that is secured by direct or indirect interests in the Purchased
Subsidiaries and that supplements, refinances or replaces the Aggregation
Facility (such additional indebtedness, together with the Aggregation Facility,
the “Indebtedness”). To the extent obligations under any Indebtedness are
assumed by the Purchaser (or a subsidiary of Purchaser) on or before the
Closing, then the amount of the Purchase Price payable by Purchaser to Seller at
the Closing shall be reduced on a dollar-for-dollar basis by an amount equal to
the then outstanding aggregate amount of the Indebtedness so assumed.
Notwithstanding anything to the contrary contained herein, (a) Purchaser shall
not be required to assume any Indebtedness (including the Aggregation Facility)
unless it does so in its sole discretion and (b) Purchaser and Seller
acknowledge and agree that if any Purchased Subsidiary is obligated to repay any
of the Indebtedness and such Indebtedness remains outstanding as of the Closing,
such Indebtedness will be deemed for all purposes to have been assumed by
Purchaser for purposes of this Section 1.03.



--------------------------------------------------------------------------------

Section 1.04 Purchase Price Payment; Tax Equity Tranches.

(a) Subject to Sections 1.03 and 1.04(b), the Purchase Price shall be paid by
Purchaser at Closing by wire transfer of immediately available funds to accounts
designated in writing by Seller to Purchaser prior to the Closing.

(b) Notwithstanding Section 1.04(a) above, if as of the Closing, there exists
any requirement on Purchaser or any of its subsidiaries (including, for the
avoidance of doubt, the Purchased Subsidiaries) to (x) make an equity
contribution with respect to any Purchased Subsidiary or (y) make any payment
with respect to projects owned or to be acquired by any Purchased Subsidiary, in
each case of clauses (x) and (y) pursuant to any partnership, purchase,
contribution or similar agreement, then the amount of such payment or equity
contribution (the “Escrow Amount”) shall, instead of being paid to Seller as
part of the Purchase Price as contemplated by Section 1.04(a) above, be
deposited by Purchaser at the Closing into an escrow account managed by an
escrow agent (the “Escrow Agent”) on terms mutually agreeable to Purchaser and
Seller, and the Escrow Amount shall be released by the Escrow Agent to Purchaser
from time to time after the Closing to satisfy any equity contribution or
payment obligations of Purchaser and its subsidiaries (including, for the
avoidance of doubt, the Purchased Subsidiaries) required by the documentation
described in clauses (x) and (y).

Section 1.05 Required Consents.

(a) Absence of Consents; Obtaining Consents. Notwithstanding anything to the
contrary contained in this Agreement, to the extent that the sale, conveyance,
transfer, assignment or delivery or attempted sale, conveyance, transfer,
assignment or delivery to Purchaser of any Purchased Interest is prohibited by
any applicable Law or would require any third party or any Governmental
Authority’s authorization, approval, consent, negative clearance or waiver and
such authorization, approval, consent, negative clearance or waiver shall not
have been obtained prior to the Closing, this Agreement shall not constitute a
sale, conveyance, transfer, assignment or delivery, or an attempted sale,
conveyance, transfer, assignment or delivery thereof. Following the Closing, the
parties hereto shall have a continuing obligation to use their reasonable best
efforts to obtain and to cooperate in obtaining any such Consents from third
parties, including Governmental Authorities; provided, that neither Seller, the
Company nor any of their respective Affiliates shall be required to pay or
commit to pay any significant amount to (or incur any significant liability or
obligation in favor of) any third party that is not a Governmental Authority
from whom any such Consent, notice, registration, declaration or filing may be
required (other than nominal filing or application fees). Upon obtaining the
requisite authorization, approval, consent, negative clearance or waiver, Seller
shall cause the Company to promptly convey, transfer, assign and deliver, or
cause to be conveyed, transferred, assigned and delivered, such Purchased
Interest or right to Purchaser hereunder.

(b) Benefit of Purchased Interests. Pending, or in the absence of, such
authorization, approval, consent, negative clearance or waiver, the parties
hereto shall cooperate with each other in any reasonable and lawful arrangements
designed to provide to Purchaser the economic claims, rights and benefits and
liabilities of beneficial ownership of such Purchased Interest and Seller shall
cause the Company to continue to hold such Purchased Interest upon the
reasonable direction of Purchaser; provided, that Seller shall bear the economic
burden resulting from implementation of any such alternative arrangement
pursuant to this Section 1.05(b) and Purchaser shall be responsible for any
liabilities, if any, arising as a result of ownership of such Purchased
Interest.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

CLOSING

Section 2.01 Closing. Unless this Agreement shall have been terminated pursuant
to Section 8.01, the parties shall cause the closing of the transactions
contemplated hereby (the “Closing”) to take place at the offices of Kirkland &
Ellis LLP, 601 Lexington Avenue, New York, New York 10022, immediately following
the consummation of the Merger, on the terms and subject to the conditions of
this Agreement and the satisfaction or waiver of all of the conditions set forth
in Article VII. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date”.

Section 2.02 Closing Deliverables.

(a) At the Closing, Seller shall deliver (or cause to be delivered) to Purchaser
the following:

(i) a certificate signed by an executive officer of Seller, dated the Closing
Date, to the effect that the conditions set forth in Section 7.03(a), and
Section 7.03(b) have been satisfied;

(ii) with respect to the Purchased Interests and subject to Section 1.05, an
assignment and assumption of the Purchased Interests in substantially the form
of Exhibit B hereto (an “Interest Assignment;” collectively, the “Interest
Assignments”), for each Purchased Subsidiary, duly executed by the Company or
its applicable subsidiary; and

(iii) if applicable, the escrow agreement contemplated by Section 1.04(b), duly
executed by Seller.

(b) At the Closing, Purchaser shall deliver (or cause to be delivered) to Seller
or its applicable Subsidiary the following:

(i) subject to Sections 1.03 and 1.04(b), an amount in cash equal to the
Purchase Price, payable by wire transfer of immediately available funds;

(ii) a certificate signed by an executive officer of Purchaser, dated the
Closing Date, to the effect that the conditions set forth in Section 7.02(a) and
Section 7.02(b) have been satisfied;

(iii) with respect to the Purchased Interests, and subject to Section 1.05, an
Interest Assignment for each Purchased Subsidiary, duly executed by Purchaser;
and

(iv) if applicable, the escrow agreement contemplated by Section 1.04(b), duly
executed by Purchaser and the Escrow Agent.

(c) If applicable, at the Closing, Purchaser shall deliver (or cause to be
delivered) to the Escrow Agent an amount in cash equal to the Escrow Amount,
payable by wire transfer of immediately available funds.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser as set forth in Exhibit C. Seller is
not making any representation or warranty whatsoever, express or implied, beyond
those expressly given in this Article III or pursuant to any certificate or
other agreement delivered by Seller in connection herewith. Seller hereby
disclaims any other express or implied representation or warranty not contained
in this Article III or in a certificate or other agreement delivered in
connection with the transactions contemplated by this Agreement. Notwithstanding
the foregoing, nothing in this Article III shall affect the ability of Purchaser
to rely on the representations and warranties with respect to the Purchased
Interests and the Purchased Subsidiaries made to Seller in the Merger Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as set forth in Exhibit D. Purchaser
is not making any representation or warranty whatsoever, express or implied,
beyond those expressly given in this Article IV or pursuant to any certificate
or other agreement delivered by Purchaser in connection herewith.

 

-3-



--------------------------------------------------------------------------------

Purchaser hereby disclaims any other express or implied representation or
warranty not contained in this Article IV or in a certificate or other agreement
delivered in connection with the transactions contemplated by this Agreement.

ARTICLE V

COVENANTS

Section 5.01 Covenants of Seller. From and after the date of this Agreement
until the Closing, Seller covenants and agrees (except as required by applicable
law, or to the extent that Purchaser shall otherwise previously consent in
writing, which consent will not be unreasonably withheld, conditioned or delayed
to the extent Seller is unable to unreasonably withhold, condition or delay its
consent under the Merger Agreement, and which consent shall be deemed to be
granted five (5) Business Days after written request for such consent has been
delivered to Purchaser by Seller unless Purchaser shall have denied such consent
request in writing) (a) Seller shall not enter into any amendment to the Merger
Agreement and (b) Seller shall not consent to any action taken by the Company
prohibited by Section 4.01 of the Merger Agreement which would reasonably be
expected to have an adverse effect on any of the Purchased Interests or the
Purchased Subsidiaries.

Section 5.02 Financing.

(a) Efforts to Obtain the Financing. Purchaser acknowledges and agrees that,
notwithstanding anything in this Agreement to the contrary, the obligations to
perform its agreements hereunder, including to consummate the Closing subject to
the terms and conditions hereof, are not conditioned on obtaining of the Debt
Financing, and Purchaser acknowledges and agrees that obtaining the Debt
Financing or any other financing is not a condition to the Closing. If the Debt
Financing has not been obtained, Purchaser will continue to be obligated,
subject to the satisfaction or waiver of the conditions set forth in Article
VII, to consummate transactions contemplated by this Agreement. Seller
acknowledges that the covenants and obligations contained in this Section 5.02
and the Debt Financing Commitments are the sole and exclusive covenants and
obligations of Purchaser and each of its Representatives in connection with
obtaining the Debt Financing; provided, however, that Purchaser expressly
acknowledges and agrees that Purchaser’s obligations to hold the Closing and
consummate the transactions contemplated by this Agreement (including pursuant
to Section 2.01) shall not in any way be conditioned upon whether the Debt
Financing is available or has been obtained and, for avoidance of doubt, that
Purchaser shall be required to hold the Closing and consummate the transactions
contemplated by this Agreement on any date, if so required pursuant to the terms
and conditions of Section 2.01, regardless of whether the Debt Financing is
available or has been obtained as of such date.

(b) Financing Cooperation. Prior to the Closing, Seller shall use reasonable
best efforts to provide to Purchaser, and shall use its reasonable best efforts
to cause the Company and their respective Representatives, including legal and
accounting advisors, to provide in accordance with Section 4.05 of the Merger
Agreement, in each case at Purchaser’s sole expense, all cooperation reasonably
requested by Purchaser that is reasonably necessary in connection with
arranging, obtaining and syndicating the Debt Financing and causing the
conditions in the Debt Financing Commitments to be satisfied.

(c) Confidentiality. Purchaser agrees to be bound by the Confidentiality
Agreement (as defined in the Merger Agreement) as if a party thereto.

(d) Indemnity and Reimbursement. Purchaser shall promptly, upon written request
by Seller, reimburse Seller or the Company, as applicable, for all reasonable
and documented out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Seller, the Company or any of their respective
subsidiaries in connection with the cooperation of Seller, the Company and their
respective subsidiaries contemplated by this Section 5.02 and shall indemnify
and hold harmless Seller, the Company, and their respective subsidiaries and
Representatives from and against any and all losses, damages, claims, costs or
expenses suffered or incurred by any of them of any type in

 

-4-



--------------------------------------------------------------------------------

connection with Purchaser’s arrangement of any Debt Financing and any
information used in connection therewith, except with respect to any information
prepared or provided by Seller, the Company or any of their respective
subsidiaries or Representatives, and the foregoing obligations shall survive
termination of this Agreement.

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.01 Regulatory Matters; Reasonable Best Efforts.

(a) On the terms and subject to the conditions of this Agreement, each party
shall use its reasonable best efforts to cause the Closing to occur, including
using reasonable best efforts to take all actions reasonably necessary to comply
promptly with all legal requirements that may be imposed on it or its
subsidiaries with respect to the Closing. Each party shall not take any actions
that would or that would reasonably be expected to, result in any of the
conditions set forth in Article VII not being satisfied. Each party shall use
its reasonable best efforts to cause the Closing to occur on or prior to the
Termination Date. Nothing in this Section 6.01 shall impose any obligation on
Purchaser with respect to obtaining or arranging the Debt Financing, it being
agreed that Purchaser’s obligations with respect to such matters shall be
governed solely by Section 5.02 and the Debt Financing Commitments.

(b) Each of Purchaser and Seller shall use its reasonable best efforts to
obtain, and to cooperate in obtaining, all Consents from third parties,
including Governmental Authorities, necessary or appropriate to permit the
consummation of the transactions contemplated by this Agreement and to provide,
and cooperate in providing, notices to, and make or file, and cooperate in the
making or filing of, registrations, declarations or filings with, third parties
required to be provided prior to the Closing; provided, however, that no party
shall be required to pay or commit to pay any significant amount to (or incur
any significant liability or obligation in favor of) any third party that is not
a Governmental Authority from whom any such Consent, notice, registration,
declaration or filing may be required (other than nominal filing or application
fees).

(c) Nothing in this Section 6.01 shall obligate Purchaser or Seller or any of
their respective subsidiaries to take any action that is not conditional upon
the Closing.

(d) Following the consummation of the Merger, Seller agrees to cause the Company
to comply with its obligations under this Agreement.

Section 6.02 [Reserved].

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.01 Conditions to the Obligations of Each Party. The respective
obligation of each party to consummate and cause the consummation of the
transactions contemplated herein are subject to the satisfaction or waiver by
Seller and Purchaser on or prior to the Closing of the following conditions:

(a) No Injunctions or Restraints. No (i) temporary restraining order or
preliminary or permanent injunction or other order, in each case, by any court
of competent jurisdiction preventing, prohibiting, restraining, enjoining or
rendering illegal the consummation of the Merger shall have been issued and be
continuing in effect or (ii) applicable law of a Governmental Authority of
competent jurisdiction shall be in in effect prohibiting or rendering illegal
the consummation of the Merger or the other transactions contemplated by this
Agreement.

(b) Consummation of the Merger. (i) The Merger shall have been consummated in
accordance with the terms of the Merger Agreement and (ii) all conditions to the
consummation of the Merger shall have been satisfied or waived; provided, that
Seller shall not have waived any condition to the consummation of the Merger
which such waiver would reasonably be expected to have an adverse effect on the
Purchaser or the Purchased Interests or Purchased Subsidiaries without obtaining
the prior written consent of Purchaser.

 

-5-



--------------------------------------------------------------------------------

Section 7.02 Conditions to Obligations of Seller. The obligation of Seller to
consummate and cause the consummation of the transactions contemplated herein
are further subject to satisfaction or waiver at or prior to the Closing by
Seller of the following additional conditions:

(a) Representations and Warranties. The representations and warranties of
Purchaser shall be true and correct (without giving effect to any limitation as
to “materiality” set forth therein) in all material respects, except where the
failure of such other representations and warranties to be so true and correct
does not have, and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on Purchaser’s ability to consummate
the transactions contemplated hereby, as of the Closing Date, as if made on and
as of such time (except to the extent expressly made as of an earlier date, in
which case as of such date).

(b) Performance of Obligations of Purchaser. Purchaser shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.

(c) Closing Certificates. Seller shall have received a certificate signed by an
executive officer of Purchaser, dated the Closing Date, to the effect that the
conditions set forth in Section 7.02(a), and Section 7.02(b) have been
satisfied.

Section 7.03 Conditions to Obligations of Purchaser. The obligation of Purchaser
to consummate and cause the consummation of the transactions contemplated herein
are further subject to satisfaction or waiver on or prior to the Closing by
Purchaser of the following additional conditions:

(a) Representations and Warranties. The representations and warranties of Seller
(other than the representations and warranties as to “Organization and
Authority”) shall be true and correct except for de minimis inaccuracies, as of
the Closing Date, as if made on and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such date). The
representations and warranties of Seller as to “Organization and Authority”
shall be true and correct except where the failure of such representations and
warranties to be so true and correct does not have, and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
Seller’s ability to consummate the transactions contemplated hereby, as of the
Closing Date, as if made on and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date).

(b) Performance of Obligations of Seller. Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date.

(c) Closing Certificates. Purchaser shall have received a certificate signed by
an executive officer of the Company, dated the Closing Date, to the effect that
the conditions set forth in Section 7.03(a) and Section 7.03(b) have been
satisfied.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

Section 8.01 Termination. This Agreement may be terminated at any time prior to
the Closing: (a) by mutual written agreement of Purchaser and Seller;
(b) automatically upon the termination of the Merger Agreement; or (c) by either
Purchaser or Seller in the event that the transactions contemplated by this
Agreement shall not have been consummated by the Termination Date (as the same
may be extended pursuant to §7.01(c) of the Merger Agreement); provided,
further, that the right to terminate this Agreement under this Section 8.01(c)
shall not be available to any party (i) whose failure to

 

-6-



--------------------------------------------------------------------------------

fulfill any of its obligations under this Agreement has been a principal cause
of the failure of the transactions contemplated by this Agreement to occur on or
before the Termination Date or (ii) against which any legal proceeding is
brought by a party hereto for specific performance or injunction in connection
herewith (which prohibition on such party’s right to terminate this Agreement
shall continue throughout the pendency of such legal proceeding). The party
desiring to terminate this Agreement pursuant to clause (c) of this Section 8.01
shall give written notice of such termination to the other party in accordance
with Section 9.01, specifying the provision or provisions hereof pursuant to
which such termination is effected.

Section 8.02 Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 8.01, this Agreement shall
become void and have no effect with no liability to any person on the part of
any party hereto (or any of its Representatives or affiliates), except that
(a) the provisions of Section 5.02(d), this Section 8.02, Article IX and the
Confidentiality Agreement shall survive any such termination and abandonment and
(b) the termination of this Agreement shall not relieve any party from any
liability or damages for any Willful Breach. “Willful Breach” shall mean a
material breach that is a consequence of an act or a failure to act of an
executive officer of the Party taking such act or failing to take such act with
the actual knowledge that the taking of such act or the failure to take such act
would cause, or would reasonably be expected to cause, a breach of any
representation, warranty, agreement or covenant of the breaching party contained
in this Agreement.

ARTICLE IX

GENERAL PROVISIONS

Section 9.01 Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be delivered
either in person, by overnight courier, by registered or certified mail, or by
facsimile transmission or electronic mail, and shall be deemed to have been duly
given (a) upon receipt, if delivered personally or by overnight courier, with
overnight delivery and with acknowledgement of receipt requested, (b) three
(3) Business Days after mailing, if mailed by registered or certified mail
(postage prepaid, return receipt requested) or (c) on the Business Day the
transmission is made when transmitted by facsimile or electronic mail (provided,
that the same is sent by overnight courier for delivery on the next succeeding
Business Day, with acknowledgement of receipt requested), to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice): (x) if to Seller, in accordance with the Merger Agreement and
(y) if to Purchaser, to the address stated on the signature pages to this
Agreement.

Section 9.02 Definitions. Capitalized terms used herein but not otherwise
defined (and the terms “affiliate,” “person” and “subsidiary,” as used herein)
shall have the meanings ascribed thereto in the Merger Agreement. For purposes
of this Agreement:

(a) “Debt Financing Parties” means the entities that have committed to provide
or otherwise entered into agreements in connection with the Debt Financing or
other debt financings in connection with the transactions contemplated hereby
and their respective affiliates and their respect affiliates’ general or limited
partners, stockholders, managers, members, agents, representatives, employees,
directors, or other officers and their respective successor and assigns,
including any Debt Financing Party, arranger or agent party to the Debt
Financing Commitments and any joinder agreements, indentures or credit
agreements relating thereto.

(b) “Required Information” means “Required Information” as defined in the Merger
Agreement consisting of customary financial information that is (i) required
under paragraph 3 of the Debt Financing Commitments and paragraph 2 of Annex C
attached thereto (as in effect on the date of this Agreement), and
(ii) reasonably necessary to prepare pro forma financial statements required to
be delivered pursuant to the Debt Financing Commitments (as in effect on the
date of this Agreement) (it being understood that the preparation of pro forma
financial statements shall be the sole obligation of Purchaser).

 

-7-



--------------------------------------------------------------------------------

Section 9.03 Interpretation and Other Matters. When a reference is made in this
Agreement to an Article, Section or Exhibit, such reference shall be to an
Article or Section of, or an Exhibit to, this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
successors and permitted assigns.

Section 9.04 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other parties.

Section 9.05 Entire Agreement; No Third-Party Beneficiaries; Suits for Damages.
This Agreement amends, restates and supersedes the Original PSA in its entirety.
This Agreement (including the documents and instruments referred to herein) and
the Confidentiality Agreement constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement. Nothing in this Agreement
is intended to confer, and does not confer, any rights or remedies under or by
reason of this Agreement (or any breach hereof) on any person other than the
parties hereto and their respective successors and permitted assigns, except
(i) the provisions of Section 9.14, which shall be enforceable by the
Non-Recourse Parties and (iii) the provisions of Section 9.08(c), Section 9.12
and Section 9.13, which shall be enforceable by the Debt Financing Parties.

Section 9.06 Amendment. This Agreement may be amended or supplemented by the
parties at any time prior to the Closing; provided, however, that Sections 9.05,
9.08, 9.12, 9.13, 9.14 and this Section 9.06 (and any provision of this
Agreement to the extent an amendment, modification, waiver or termination of
such provision would modify the substance of Sections 9.05, 9.06, 9.08, 9.12,
9.13 or Section 9.14, in each case solely as such Section relates to Debt
Financing Parties) may not be amended, modified, waived or terminated in a
manner that is adverse in any respect to the Debt Financing Parties without the
prior written consent of the arrangers of the Debt Financing. This Agreement may
not be amended except by an instrument in writing signed by each of the parties
hereto.

Section 9.07 Extension; Waiver. At any time prior to the Closing, a party may
(a) extend the time for the performance of any of the obligations or other acts
of the other party or parties, (b) waive any breach or inaccuracies in the
representations and warranties of the other party or parties contained in this
Agreement or in any document delivered pursuant to this Agreement or (c) waive
compliance by the other parties with any of the agreements or conditions
contained in this Agreement. Any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party. The
failure of any party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.

Section 9.08 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflict of laws and matters related to
the fiduciary obligations of the Board of Directors of Seller

 

-8-



--------------------------------------------------------------------------------

or Purchaser shall be governed by the laws of the State of Delaware except all
matters relating to the interpretation, construction, validity and enforcement
(whether at law, in equity, in contract, in tort, or otherwise) against any of
the Debt Financing Parties and each of their respective affiliates and their
respective general or limited partners, shareholders, managers, members,
directors, officers, employees, advisors, counsel or affiliates in any way
relating to their debt financing commitments and related fee letters or the
performance thereof or the financings contemplated thereby, shall, except as
expressly provided in such debt financing commitments, be exclusively governed
by, and construed in accordance with, the domestic Law of the State of New York
without giving effect to any choice or conflict of law provision or rule whether
of the State of New York or any other jurisdiction that would cause the
application of Law of any jurisdiction other than the State of New York.

(b) Each of the parties (i) irrevocably submits itself to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, to the extent
such court does not have jurisdiction, the United States District Court of the
District of Delaware, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, in any suit, action or proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
herein, (ii) agrees that every such suit, action or proceeding shall be brought,
heard and determined exclusively in such court, (iii) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such court, (iv) agrees not to bring any suit, action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated herein in any other court, and (v) waives any defense
of inconvenient forum to the maintenance of any suit, action or proceeding so
brought.

(c) Notwithstanding anything contrary in this Agreement, each of the parties
hereto agrees that it will not bring or support any action, cause of action,
claim, cross-claim or third-party claim of any kind or description, whether in
law or in equity, whether in contract or in tort or otherwise, against the Debt
Financing Parties or any of their respective affiliates or any of their
respective former, current or future general or limited partners, shareholders,
managers, members, directors, officers, employees, advisors, counsel or
affiliates in any way relating to this Agreement or any of the transactions
contemplated by this Agreement, including but not limited to any dispute arising
out of or relating in any way to the debt financing commitments or the
performance thereof, in any forum other than any New York federal court sitting
in the Borough of Manhattan, or, if such court does not have subject matter
jurisdiction, in any state court located in the City and County of New York. The
parties hereto further agree that all of the provisions of Section 9.13 relating
to waiver of jury trial shall apply to any action, cause of action, claim,
cross-claim or third party-claim referenced in this Section 9.08(c).

(d) Each of the parties agrees that service of any process, summons, notice or
document in the manner set forth in Section 9.01 shall be effective service of
process for any action, suit or proceeding brought against it.

Section 9.09 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other party. Notwithstanding the foregoing, (i) Purchaser
may assign any of its rights or delegate any of its obligations under this
Agreement, by operation of law or otherwise, to one or more of its affiliates
(but no such assignment shall relieve the assigning party of any of its
obligations hereunder) and (ii) either Party may collaterally assign any of its
rights, but not its obligations, under this Agreement to any of its financing
sources. Any attempted or purported assignment in violation of this Section 9.09
shall be null and void and of no effect whatsoever. Subject to the provisions of
this Section 9.09, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
permitted assigns.

 

-9-



--------------------------------------------------------------------------------

Section 9.10 Specific Performance. The parties agree that irreparable damage may
occur and that the parties may not have any adequate remedy at law in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that, subject to Section 9.10, in the event of any breach or threatened breach
by any other party of any covenant or obligation contained in this Agreement,
the non-breaching party shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, without the necessity of posting bonds or similar
undertakings in connection therewith, this being in addition to any other remedy
which may be available to such non-breaching party at law or in equity,
including monetary damages.

Section 9.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 9.12 Debt Financing Parties. Notwithstanding anything to the contrary
contained herein and notwithstanding that Purchaser is an affiliate of Seller,
the Debt Financing Parties (in their capacity as such) shall not have any
liability to Seller, its subsidiaries (other than Purchaser) or any of their
respective equity holders, representatives or affiliates relating to or arising
out of this Agreement, the financing of the transactions contemplated hereby or
the transactions contemplated hereby or thereby, whether at law or equity, in
contract or in tort or otherwise, and Seller (on behalf of itself and its
subsidiaries (other than Purchaser)) and each of their respective equity
holders, representatives and affiliates (other than Purchaser) agrees that
neither it nor any Seller stockholder shall have any rights or claims, and shall
not seek any loss or damage or any other recovery or judgment of any kind,
including direct, indirect, consequential, special, exemplary or punitive
damages, against any Debt Financing Party in connection with this Agreement, the
Debt Financing or the transactions contemplated hereby or thereby, whether at
law or equity, in contract, in tort or otherwise; provided that, for the
avoidance of doubt, the foregoing will not limit the rights of the parties to
the Debt Financing Commitments under the Debt Financing Commitments or and any
joinder agreements, indentures, credit agreements or other Debt Financing
documentation related thereto.

Section 9.13 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR DEBT FINANCING COMMITMENTS
OR THE DOCUMENTS RELATED THERETO IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE DEBT FINANCING COMMITMENTS OR THE
DOCUMENTS RELATED THERETO, INCLUDING ANY CONTROVERSY INVOLVING ANY DEBT
FINANCING PARTIES, REPRESENTATIVE OF PURCHASER OR SELLER UNDER THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.

 

-10-



--------------------------------------------------------------------------------

Section 9.14 No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon or arise out of this
Agreement, or the negotiation, execution or performance of this Agreement, may
only be made against the persons that are expressly identified as parties hereto
and no former, current or future equity holders, controlling persons, directors,
officers, employees, agents, Representatives or affiliates of any party hereto
or any former, current or future stockholder, controlling person, director,
officer, employee, general or limited partner, member, manager, agent,
Representative or affiliate of any of the foregoing, in each case other than the
parties hereto (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, any breach of this Agreement or in respect of any representations made or
alleged to be made in connection herewith. Without limiting the rights of any
party against the other parties hereto, in no event shall any party or any of
its affiliates seek to enforce this Agreement against, make any claims for
breach of this Agreement against, or seek to recover monetary damages for breach
of this Agreement from, any Non-Recourse Party.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be signed
by their respective officers thereunto duly authorized, all as of the date first
written above.

 

TERRAFORM POWER, LLC By:  

/s/ Brian Wuebbels

Name:  

Brian Wuebbels

Title:  

Chief Executive Officer

SUNEDISON, INC. By:  

/s/ Ahmad Chatila

Name:  

Ahmad Chatila

Title:   President and Chief Executive Officer

Purchaser’s Notice Address:

TerraForm Power, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attention: General Counsel



--------------------------------------------------------------------------------

Exhibit A

PURCHASED SUBSIDIARIES

Vivint Solar Financing I, LLC*

Vivint Solar Owner I, LLC*

Vivint Solar Liberty Manager, LLC

Vivint Solar Margaux Manager, LLC

Vivint Solar Fund III Manager, LLC

Vivint Solar Nicole Manager, LLC

Vivint Solar Mia Manager, LLC

Vivint Solar Aaliyah Manager, LLC

Vivint Solar Rebecca Manager, LLC

Vivint Solar Hannah Manager, LLC

Vivint Solar Elyse Manager, LLC

Vivint Solar Fund XVIII Manager, LLC

Vivint Solar Fund X Manager, LLC

Vivint Solar Fund XI Manager, LLC

Vivint Solar Fund XII Manager, LLC

Vivint Solar Fund XIII Manager, LLC

Vivint Solar Fund XIV Manager, LLC

Vivint Solar Fund XVI Manager, LLC

 

* Solely to the extent Purchaser opts, in its sole discretion, to assume the
obligations under the Aggregation Facility (or any other Indebtedness to the
extent such entities are a borrower or guarantor thereunder)



--------------------------------------------------------------------------------

Exhibit B

Form of Interest Assignment

(See attached)



--------------------------------------------------------------------------------

ASSIGNMENT OF INTERESTS

THIS ASSIGNMENT OF INTERESTS (this “Assignment”), dated as of [•], 2015 (the
“Effective Date”), is made and entered into by and between [•], a [•] (the
“Assignor”) and TerraForm Power, LLC, a Delaware limited liability company
(“Assignee”). Assignor and Assignee are referred to herein, collectively, as the
“Parties” and each, individually, as a “Party”.

RECITALS

WHEREAS, Assignor owns, beneficially and of record, the interests set forth on
Schedule I (the “Assigned Interests”); and

WHEREAS, Seller and Assignee have entered into an Amended and Restated Purchase
Agreement, dated as of December 9, 2015 (the “Purchase Agreement”), pursuant to
which Seller has agreed to cause Assignor to sell and assign and Assignee has
agreed to purchase and acquire the Assigned Interests.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Assignment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meaning prescribed to such terms in the Purchase Agreement.

2. Assignment of the Assigned Interests. From and after the Effective Date,
Assignor hereby (i) transfers, assigns, conveys and delivers to Assignee all of
such Assignor’s right, title and interest in and to the Assigned Interests free
and clear of all liens (other than restrictions on transfer which arise under
applicable securities laws and liens created in or by Assignor or any of its
affiliates and, if Purchaser opts to assume the obligations under the
Aggregation Facility, any liens in favor of the collateral agent or any secured
party under the Aggregation Facility) and (ii) simultaneously with such
assignment, the Assignee is hereby admitted to each limited liability company
(“LLC”) with respect to the Assigned Interests as a member of each LLC, and
(iii) immediately after such admission, Assignor shall and does hereby cease to
be a member of each LLC with respect to the Assigned Interests and shall
thereupon cease to have or exercise any right or power as a member of such LLCs.

3. Assumption of the Assigned Interests. From and after the Effective Date,
Assignee hereby accepts and assumes all of Assignor’s obligations and
liabilities, to the extent they arise or relate to periods following the
Effective Date, with respect to the Assigned Interests.

4. No Other Representations or Warranties. THE PARTIES UNDERSTAND AND AGREE
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, NO PARTY TO THIS
AGREEMENT, THE PURCHASE AGREEMENT, OR ANY OTHER AGREEMENT CONTEMPLATED BY THE
PURCHASE



--------------------------------------------------------------------------------

AGREEMENT, IS REPRESENTING OR WARRANTING IN ANY WAY AS TO THE PARTIES, THE
TRANSFERRED COMPANIES, THEIR RESPECTIVE AFFILIATES, THEIR RESPECTIVE BUSINESSES,
THE ASSIGNED INTERESTS, THE PURCHASE AGREEMENT OR THE AGREEMENTS CONTEMPLATED BY
THE PURCHASE AGREEMENT. FOR THE AVOIDANCE OF DOUBT, THIS SECTION 4 SHALL HAVE NO
EFFECT ON ANY REPRESENTATION OR WARRANTY IN THE PURCHASE AGREEMENT.

5. Further Assurances. Assignor hereby agrees to promptly execute and deliver
such instruments and documents (in form and substance reasonably acceptable to
the Parties) and take such further action that may be reasonably necessary or
desirable in order to give effect to the intent of this Assignment.

6. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

7. Counterparts. This Assignment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same Assignment.

8. Severability. Any term or provision of this Assignment that is determined by
a court of competent jurisdiction to be invalid or unenforceable for any reason
shall, as to that jurisdiction, be ineffective solely to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Assignment or affecting the validity or
enforceability of any of the terms or provisions of this Assignment in any other
jurisdiction. If any provision of this Assignment is determined by a court of
competent jurisdiction to be so broad as to be unenforceable, that provision
shall be interpreted to be only so broad as is enforceable.

9. Governing Law.

(a) This Assignment, the legal relations between the Parties and the
adjudication and the enforcement thereof, shall be governed by and interpreted
and construed in accordance with the substantive laws of the State of New York,
without regard to applicable choice of law provisions thereof.

(b) Each Party, by its execution hereof, (i) hereby irrevocably submits and
consents to the exclusive jurisdiction of the state courts of the State of New
York located in New York County or the United States District Court for the
Southern District of New York for the purpose of any and all actions, suits or
proceedings arising in whole or in part out of, related to, based upon or in
connection with this Assignment or the subject matter hereof, (ii) hereby waives
to the extent not prohibited by applicable law, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such action, any claim that it is
not subject to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution or that any such action brought in
one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred to any court other than one of the above-named
courts

 

16



--------------------------------------------------------------------------------

or should be stayed by reason of the pendency of some other proceeding in any
other court other than one of the above-named courts, or that this Assignment or
the subject matter hereof may not be enforced in or by such court and
(iii) hereby agrees not to commence any such action other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action to any court other
than one of the above-named courts whether on the grounds of inconvenient forum
or otherwise. Each Party hereby (A) consents to service of process in any such
action in any manner permitted by New York law, (B) agrees that service of
process made in accordance with clause (A) or made by registered or certified
mail, return receipt requested, at its (or in the case of Assignor, Seller’s)
address specified pursuant to Section 9.01 of the Purchase Agreement, shall
constitute good and valid service of process in any such action and (C) waives
and agrees not to assert (by way of motion, as a defense or otherwise) in any
such action any claim that service of process made in accordance with clauses
(A) or (B) does not constitute good and valid service of process.

10. Purchase Agreement Terms. This Assignment shall, in every respect, be
subject to and governed by the terms of the Purchase Agreement. To the extent
this Assignment conflicts with the Purchase Agreement, the Purchase Agreement
will control.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assignment to be duly executed
and delivered as of the Effective Date.

 

[______________] By:  

 

Name:   Title:   TERRAFORM POWER, LLC By:  

 

Name:   Title:  

[Signature Page to Assignment Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

ASSIGNED INTERESTS



--------------------------------------------------------------------------------

Exhibit C

Representations and Warranties of Seller

1. Organization and Authority. Seller is duly organized, validly existing and in
good standing (to the extent such concepts are recognized in the applicable
jurisdiction) under the laws of the jurisdiction of its formation. Seller has
all necessary power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Seller, the performance by
Seller of its obligations hereunder and the consummation by Seller of the
Closing have been duly authorized by all requisite action on the part of Seller.
This Agreement has been duly executed and delivered by Seller, and assuming the
due authorization, execution and delivery of this Agreement by Purchaser, will
constitute the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws in effect that affect the enforcement of creditors’ rights
generally and by equitable limitations on the availability of specific remedies
and by principles of equity.

2. Title; Capitalization.

(a) The Company or its applicable subsidiary, as applicable, is the record and
beneficial owner of the Purchased Interests, free and clear of all liens (other
than restrictions on transfer which arise under applicable securities laws and
liens created in or by Purchaser or any of its affiliates and, if Purchaser opts
to assume the obligations under the Aggregation Facility, any liens in favor of
the collateral agent or any secured party under the Aggregation Facility). The
Company or its applicable subsidiary is not a party to any option, warrant,
purchase right, right of first offer or first refusal or other Contract,
commitment or understanding that could require the Company or its applicable
subsidiary to sell, transfer, or otherwise dispose of, or create any lien on,
any of the Purchased Interests (other than restrictions on transfer which arise
under applicable securities laws and liens created in or by Purchaser or any of
its affiliates and, if Purchaser opts to assume the obligations under the
Aggregation Facility, any liens in favor of the collateral agent or any secured
party under the Aggregation Facility).

(b) Except for the Tax Equity Transaction Documents and any other contacts
entered into in association therewith, the Company or its applicable subsidiary
is not a party to any voting trusts, stockholder agreements, proxies or other
Contract, commitment or understanding in effect with respect to the voting or
transfer of the Purchased Interests.

(c) As of Closing, all of the Purchased Interests have been duly authorized,
validly issued and fully paid and non-assessable. Other than the Purchased
Interests, there are no other shares of capital stock, equity interests or
similar rights in the Purchased Subsidiaries authorized, issued or outstanding.

(d) There are no outstanding options, restricted stock, warrants or other
similar instruments of any kind relating to the acquisition, transfer, sale,
issuance or voting of any securities (including any shares of capital stock of
any class or other voting securities or ownership interests) of the Purchased
Subsidiaries that have been issued, granted or entered into by the Purchased
Subsidiaries, or any securities convertible into, exchangeable for or evidencing
the right to purchase from the Purchased Subsidiaries, any securities of the
Purchased Subsidiaries. There are no outstanding contractual obligations of the
Purchased Subsidiaries to repurchase, redeem or otherwise acquire any of their
respective shares.

3. Due Incorporation; Subsidiaries. Each of the Purchased Subsidiaries is duly
organized, validly existing and in good standing (to the extent such concepts
are recognized in the applicable jurisdiction) under the laws of the
jurisdiction of its formation, and has all the necessary power and authority to
own, lease, operate and conduct its properties and businesses as they are now
being owned, leased, operated and conducted, except for such failures to be in
good standing or to have such requisite power or authority that would not have,
or would not reasonably be expected to have, a Company Material Adverse Effect.



--------------------------------------------------------------------------------

Exhibit D

Representations and Warranties of Purchaser

1. Organization and Authority. Purchaser is duly organized, validly existing and
in good standing (to the extent such concepts are recognized in the applicable
jurisdiction) under the laws of the jurisdiction of its formation. Purchaser has
all necessary power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Purchaser, the performance by
Purchaser of its obligations hereunder and the consummation by Purchaser of the
Closing have been duly authorized by all requisite action on the part of
Purchaser. This Agreement has been duly executed and delivered by Purchaser, and
assuming the due authorization, execution and delivery of this Agreement by
Seller, will constitute the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect that affect the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies and by principles of equity.

2. Financing.

(a) Purchaser has delivered to the Seller correct and complete copies of an
executed commitment letter among Terraform Power Operating, LLC, Goldman Sachs
Bank USA, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (including any related exhibits, schedules, annexes, supplements
and other related documents), each dated on or about July 20, 2015 (as amended,
modified, supplemented, replaced or extended from time to time after the date of
this Agreement in compliance with this Agreement, the “Debt Financing
Commitments”), from each of the financing sources identified therein
(collectively, the “Debt Financing Sources”), pursuant to which the Debt
Financing Sources have committed, subject to the terms and conditions thereof,
to provide debt financing in the amounts set forth therein for the purpose of
funding the transactions contemplated by this Agreement (collectively, the “Debt
Financing”), together with a customarily redacted fee letter from the Debt
Financing Sources related to the Debt Financing (the “Fee Letter”).

(b) Except for the Fee Letter or as expressly set forth in the Debt Financing
Commitments, as of the date of this Agreement, there are no side letters or
other agreements, Contracts or written arrangements to which Purchaser or any of
its affiliates is a party related to the funding or investing, as applicable, of
the Debt Financing which could reasonably be expected to adversely affect the
availability of the Debt Financing contemplated by the Debt Financing
Commitments. Assuming satisfaction of the conditions set forth in Section 7.01
(to the extent any such condition is a condition under the control of the
Seller) and Section 7.03, Purchaser does not have any reason to believe, as of
the date of this Agreement, that it or any of its subsidiaries or affiliates
will be unable to satisfy all conditions to be satisfied by it, its subsidiaries
and its controlled affiliates with respect to any of the Debt Financing
Commitments at the time it, its subsidiaries and its affiliates is required to
consummate the Closing hereunder or that the Debt Financing will not be
available to Purchaser or its affiliates party thereto at the Closing, including
any reason to believe that any of the Debt Financing Sources will not perform
their respective funding obligations under the Debt Financing Commitments in
accordance with their respective terms and conditions.

(c) As of the date hereof, there are no conditions precedent or other
contingencies (including pursuant to any “flex” provisions) related to the
funding of the full amount of the Debt Financing pursuant to the Debt Financing
Commitments, other than as expressly set forth in the Debt Financing
Commitments. Assuming the Debt Financing is funded in accordance with the Debt
Financing Commitments, the net proceeds contemplated by the Debt Financing
Commitments, together with other financial resources of Purchaser, whether
directly held or available for use by Purchaser, and its controlled affiliates
including cash on hand and the proceeds of loans under existing credit
facilities of Purchaser or its controlled affiliates on the Closing Date and
funds that will be provided by controlled affiliates of Purchaser, in the
aggregate, shall provide Purchaser with cash proceeds on



--------------------------------------------------------------------------------

the Closing Date sufficient for the satisfaction of all of Purchaser’s payment
obligations under this Agreement and under the Debt Financing Commitments,
including the payment of any amounts required to be paid pursuant to Article II,
any fees and expenses of or payable by Purchaser in connection with the Debt
Financing.

(d) As of the date of this Agreement, the Debt Financing Commitments are in full
force and effect and constitute valid and binding obligations of Purchaser and
any of its affiliates party thereto and, to the knowledge of Purchaser, each
other party thereto, enforceable in accordance with their terms against
Purchaser and any of its affiliates party thereto and, to the knowledge of
Purchaser, each other party thereto (except as such enforcement may be subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws, now or hereafter in effect, relating to creditors’ rights
generally, and general equitable principles) and, as of the date of this
Agreement, no event has occurred that, with or without notice, lapse of time, or
both, would reasonably be expected to constitute a default or breach or a
failure to satisfy a condition precedent on the part of Purchaser or any
affiliate of Purchaser or, to the knowledge of Purchaser, any other party
thereto under the terms and conditions of the Debt Financing Commitments.
Purchaser has paid in full any and all commitment fees or other fees required to
be paid pursuant to the terms of the Debt Financing Commitments and the Fee
Letters on or before the date of this Agreement. As of the date hereof, (i) none
of the Debt Financing Commitments or Fee Letters has been modified, amended or
otherwise altered (and no such modification, amendment or alteration is
contemplated by Purchaser or, to the knowledge of Purchaser, any other party
thereto) and (ii) none of the respective commitments under any of the Debt
Financing Commitments have been withdrawn, terminated or rescinded (and no such
withdrawal, termination or rescission is contemplated by Purchaser or, to the
knowledge of Purchaser, any other party thereto).

(e) Purchaser is not entering into this Agreement or the Debt Financing
Commitment with the intent to hinder, delay or defraud either present or future
creditors. Assuming (i) satisfaction of the conditions to Purchaser’s obligation
to consummate the transactions contemplated hereby and (ii) the payment of the
Purchase Price to the Seller, payment of all amounts required to be paid in
connection with the Closing and the other transactions contemplated hereby, and
payment of all related fees and expenses, Purchaser will be Solvent as of the
Closing Date and immediately after the consummation of the transactions
contemplated hereby. For the purposes of this Agreement, the term “Solvent” when
used with respect to any person, means that, as of any date of determination
(a) the amount of the “fair saleable value” of the assets of such person will,
as of such date, exceed (i) the value of all “liabilities of such person,
including contingent and other liabilities,” as of such date, as such quoted
terms are generally determined in accordance with applicable laws governing
determinations of the insolvency of debtors, and (ii) the amount that will be
required to pay the probable liabilities of such person on its existing debts
(including contingent and other liabilities) as such debts become absolute and
mature, (b) such person will not have, as of such date, an unreasonably small
amount of capital for the operation of the businesses in which it is engaged or
proposed to be engaged following such date, and (c) such person will be able to
pay its liabilities, including contingent and other liabilities, as they mature.
For purposes of this definition, “not have an unreasonably small amount of
capital for the operation of the businesses in which it is engaged or proposed
to be engaged” and “able to pay its liabilities, including contingent and other
liabilities, as they mature” means that such person will be able to generate
enough cash from operations, asset dispositions or refinancing, or a combination
thereof, to meet its obligations as they become due.

 

22